Citation Nr: 0714557	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-10 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory 
disability (including chronic obstructive pulmonary disease 
(COPD), adult respiratory distress syndrome (ARDS), 
respiratory failure, emphysema, pneumonia, and hypoxemia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1961.

This case comes before the Board of Veterans Appeals? (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

There is no competent evidence that the veteran's currently 
diagnosed respiratory disabilities (including COPD, ARDS, 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory 
disability (including chronic obstructive pulmonary disease 
(COPD), adult respiratory distress syndrome (ARDS), 
respiratory failure, emphysema, pneumonia, and hypoxemia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1961.

This case comes before the Board of Veterans Appeals? (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

There is no competent evidence that the veteran's currently 
diagnosed respiratory disabilities (including COPD, ARDS, 
emphysema, respiratory failure, pneumonia, and hypoxemia), 
that first manifested many years after service, are causally 
related to event(s) during his active service.


CONCLUSION OF LAW

A respiratory disability (including COPD, ARDS, emphysema, 
respiratory failure, pneumonia, and hypoxemia) was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim should advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).

An August 2003 RO letter that preceded the initial 
adjudication advised the veteran of the types of evidence 
and/or information deemed necessary to substantiate his 
service connection claim and the relative duties upon himself 
and VA in developing his claim.  In particular, the RO 
advised the veteran of the unavailability of his service 
medical records, provided him a National Archives and Records 
Administration (NA) Form 13075 (Questionnaire About Military 
Service) and a NA Form 13055 (Request for Information Needed 
to Reconstruct Medical Data), requested him to return these 
forms and send in any medical reports in his possession, and 
advised him of alternative documents that could substitute 
for missing service medical records.  He was specifically 
advised that entitlement to compensation benefits required 
evidence of a current disability or persistent recurring 
symptoms of disability and a relationship between such 
disability and injury, disease or event in military service 
usually established by medical records or medical opinions.  
A February 2005 Statement of the Case (SOC) advised the 
veteran of the applicable law, the evidence reviewed, the 
Reasons and Bases for denying his claim, and cited in full 
the provisions of 38 C.F.R. § 3.159(b)(1).

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In this respect, the veteran has been 
advised of the types of evidence and information necessary to 
substantiate his claim, in particular evidence of persistent 
or recurring symptoms since service or medical nexus evidence 
between his current disability and an injury, disease or 
event in service.  The veteran's statements reflect the onset 
of respiratory symptoms many years after service, and he 
indicated in September 2003 that he had no additional 
evidence to support his claim.  See generally Medrano v. 
Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 2007).  Thus, 
he has received actual notice of the dispositive issue in 
this case.  As the claim is denied, there is no prejudice to 
the veteran in providing notice of the criteria for 
establishing a disability and effective date of award.  

Regarding the duty to assist, the RO has been informed by the 
National Personnel Records Center (NPRC) that the veteran's 
service medical records are presumed destroyed as a result of 
a 1973 fire at its facility in St. Louis, Missouri.  An 
alternative search for medical records, including morning 
reports and Surgeon General Office (SGO) extracts, was 
conducted but no further information on the veteran is 
obtainable.  In his NA Form 13075 signed in August 2003, the 
veteran indicated that he had received no treatment for his 
respiratory disability in service.  Accordingly, any further 
attempts to locate the veteran's service medical records 
would be futile and not result in any evidence reasonably 
capable of substantiating the claim.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  As held below, the preponderance of the evidence is 
against a finding of persistent or recurrent symptoms of 
respiratory disability since service and, absent any evidence 
showing an association between his disabilities and service, 
there is no duty to obtain medical opinion in this case.  See 
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).



II.  Factual Basis

The veteran seeks service connection for respiratory 
disability claimed as due to exposure to lead based paints.  
His Department of Defense (DD) Form 214 reflects a military 
occupational specialty (MOS) as an Aircraft and Missile 
Repairman.  According to his statements of record, he reports 
that 75% of his duties involved the spraying of lead-based 
paint without use of a respirator or other protective device.  
His service medical records are unavailable.  However, on his 
NA Form 13055 signed in August 2003, he denied any inservice 
treatment for his respiratory disability in service. 

In pertinent part, the veteran's post-service medical records 
first reflect his treatment for respiratory symptoms in 
October 1992.  At that time, he was hospitalized due to a 
history of progressive distressing productive cough of 
white/yellowish phlegm, accompanied by shortness of breath, 
intermittent fever and diarrhea, of one weeks' duration.  He 
claimed to have been in excellent health for the past 10 
years with a prior history of nose surgery for chondroma in 
1960 and nose bleed five years previous.  He denied a history 
of chronic cough, sputum production, pneumonia, or 
tuberculosis (TB).  He had a 35-year history of being a heavy 
smoker consuming two packs per day.  X-ray examinations of 
the chest were significant for pneumonia of the left upper 
and middle lobes, interstitial and alveolar abnormalities in 
both lungs, pronounced COPD, large bullous disease of the 
anterior portion of the right lower lobe and emphysematous 
changes.  His discharge diagnoses included respiratory 
failure, adult respiratory distress syndrome, pneumonia, 
COPD, nicotine abuse, hypoxemia and sinus tachycardia.  A 
July 2003 VA clinical record noted his history of benign 
right chest chondroma in 1960, and respiratory failure with 
adult respiratory distress syndrome (ARDS) in 1992.  


III.  Legal criteria

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime military service.  38 U.S.C.A. 
§ 1131 (West 2002).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2006).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1131, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2006).  

The veteran holds current diagnoses of COPD, ARDS, emphysema, 
respiratory failure, pneumonia, and hypoxemia.  None of these 
diseases are listed as chronic in nature that may be 
presumptively service connected if manifested to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2006).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  


IV.  Analysis

The veteran does not claim, and the evidence does not show, 
that he manifested a chronic respiratory disability in 
service.  Rather, he has specifically denied inservice 
treatment and, according to statements provided to his 
providers of treatment, he denies a history of disease or 
chronic cough until many years after his discharge from 
service.  The first documented evidence of treatment for 
respiratory disability is shown in 1992 diagnosed as COPD, 
ARDS, emphysema, respiratory failure, pneumonia, and 
hypoxemia.  The lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorders is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  With respect to continuity of 
symptomatology, the veteran does not allege, and the evidence 
does not show, persistent or recurring symptoms of disability 
since service.  See 38 C.F.R. § 3.303(b) (2006).  There is no 
competent, probative evidence of a nexus between any of his 
diagnosed respiratory disorders and any event during his 
active service.  As indicated above, none of his diseases are 
subject to a presumption of service connection.

Accordingly, the Board finds that the veteran's claim must be 
denied as there is no competent evidence that his diagnosed 
respiratory disabilities (including COPD, ARDS, emphysema, 
respiratory failure, pneumonia, and hypoxemia), that first 
manifested many years after service, are causally related to 
event(s) during his active service.  The veteran's personal 
opinion that his diseases are related to his military duties 
involving unprotected exposure to lead paint is not 
sufficient to establish service connection.  As a lay person, 
he is not competent to offer an opinion on matters of medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a) (2006).  There is no doubt of 
material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for a respiratory disability (including 
COPD, ARDS, emphysema, respiratory failure, pneumonia, and 
hypoxemia) is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


